Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 1 of 10 PageID 1909




                            UNITED STATES DISTRICT COURT FOR
                             THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  OXEBRIDGE QUALITY RESOURCES                                    CASE 8:15-cv-00011
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS, Individually

  Plaintiffs v.                                                  Judge Thomas P. Barber

  MARC SMITH,
  individually, and d/b/a
  CAYMAN BUSINESS
  SYSTEMS

  Defendants
                                          /


       REPLY TO MARC SMITH’S RESPONSE TO ORDER GRANTING
   PLAINTIFFS’ “MOTION FOR ORDER TO SHOW CAUSE;” and ORDER FOR
                  THE DEFENDANT TO SHOW CAUSE

          Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International,

  LLC, through undersigned counsel, (collectively herein referred to as “Plaintiffs”) and

  files this Reply to Marc Smith’s Response to the Order Granting Plaintiffs’ “Motion For

  Order to Show Cause;” and Order For the Defendant to Show Cause, and in support

  thereof states the following:

                    BACKGROUND AND STATEMENT OF FACTS

          1. On December 20, 2019, the Plaintiffs filed a Motion for Order to Show Cause for

              the Defendant’s Non-Compliance an order (Dkt. 35), which approved a joint

              stipulation (Dkt. 33); the Motion for Preliminary Injunction and Amended Motion

              for Preliminary Injunction were granted.

          2. On February 13, 2020 a hearing was held in Tampa, Florida (Doc. 158). The

              Plaintiffs appeared in person and the Defendant appeared telephonically.


                                                 1
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 2 of 10 PageID 1910



          3. On May 1, 2020, the Honorable Court entered an order ruling that the Plaintiffs’

                made a prima facie case that the Defendant had violated the stipulation and

                injunction and ordered the Defendant to show why he should not be held in

                contempt of the injunction.

          4.    The injunction reads as follows:

               Paragraph 5(a)-(c) of the Joint Stipulation on Injunction

               5.      SMITH agrees to refrain from publishing commentary on the personal,
                       professional, business or other affairs of PARIS and OXEBRIDGE. More
                       specifically:

                       a.     SMITH will remove all posts, links and other subject
                              matter mentioning OXEBRIDGE or PARIS currently on
                              the Elsmar.com Internet forum. Such removal must be
                              permanent so that the posts, links and other subject matter
                              cannot be retrieved or revived at a later date.

                       b.     SMITH will remove any online commentary regarding
                              OXEBRIDGE or PARIS authored by SMITH on any
                              other website, social network, or any other manner of
                              technology or communication now known or later to
                              become known.

                       c.     SMITH will not publish any new content about
                              OXEBRIDGE or PARIS on the Elsmar.com Internet
                              forum, any other website, social network, or any other
                              manner of technology or communication now known
                              or later to become known, whether under his real
                              name, anonymously or pseudonymously, or through
                              the collaboration of any third party.

    (Dkt. 33)
                            SMITH WAS ALREADY SANCTIONED FOR
                                VIOLATING THE INJUNCTION

          5.        Smith was previously found in contempt for Violation of the Amended

  Preliminary Injunction and ordered to pay attorney’s fees (Dkt. 120) and a symbolic $1,000

  fine.



                                                   2
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 3 of 10 PageID 1911



         6.     Despite this, Smith has shown no respect for the Court and has continued to

  openly flout the court’s orders, infringing on Plaintiff’s trademark, writing libelous content,

  and cybersquatting on various infringing domains.

                       SMITH’S RESPONSE FAILS TO ADDRESS WHY HE
                       SHOULD NOT BE HELD IN CONTEMPT OF COURT


         7.     The Court ruled that a prima facie case had been made against the Defendant

  (Doc. 159), which put the burden on the Defendant as to why he should not be held in

  contempt. Rather, than respond appropriately to the voluminous evidence presented by the

  Plaintiff, the Defendant attempted to show that the Plaintiff violated the injunction, which is

  untrue and also unresponsive to the Court Order

         8.     The injunction prevented the Plaintiff from discussing Smith personally, but not

  his company Elsmar. Previously, the Defendant concocted a story that he sold Elsmar (See

  attached Exhibit “A”). However, in the Defendant’s Response he essentially admits he has

  owned/controlled the Elsmar website and forum the whole time, stating as follows:

 In it Plaintiff makes claims about Federal Court orders which did not exist, and other various
 malicious defamatory claims that “Elsmar” (which everyone knows is the Defendant) did
 various things,. Doc 160, page 5 ¶¶ 80-82).

         9.     The pattern of deceit, as highlighted in the summons served on Mr. Smith even

  indicated initially he lied about his identity, before eventually conceding and consenting to

  service of process (See attached Exhibit “B”).

         10.    OxebridgeQualityLawsuits.com, which was addressed in the original motion for

  order to show cause (Doc. 146) is operated and controlled by Smith, currently states “Back in

  a minute...” indicating that Smith has every intention to return with additional defamatory

  content regarding the Plaintiff.


                                                   3
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 4 of 10 PageID 1912



         11.    Furthermore, the Smith Response (Doc. 160) includes identical graphics to those

  that appeared on Oxebridgequalitylawsuits.com, something expert witness Mitchell attested to

  in his affidavit and is willing to testify about in person if a hearing on this matter is deemed

  necessary.

         12.    Rather than present a lucid coherent argument in his defense, the Defendant

  instead has rehashed old allegations from prior court filings, which resulted in his being

  sanctioned by the Court for violating the Injunction.

         13.    Accordingly, based on the cumulative nature of the defamatory material, and

  since Smith has already been held in contempt by this Court, it is requested that Smith is again

  held in contempt of court and appropriately sanctioned so as to actually force compliance with

  the Injunction. Clearly, the original award of a nominal sum, $1000.00, was an insufficient

  deterrent. Accordingly, it is hereby requested that a $250,000.00 sanction is levied against

  Smith for acting with ill will and malice as the actions were defamatory per se in that they

  were directed at Plaintiff’s business and did in fact damage that business.

                                   I. ARGUMENT & AUTHORITIES

     A. Legal Standard

         To prevail on a motion for civil contempt, the movant must show, by clear and

  convincing evidence (1) that a court order was in effect, (2) that the order required

  certain conduct by the respondent, and (3) that the respondent failed to comply with the

  court’s order. FDIC v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995)(citing Martin v. Trinity

  Indus., Inc., 959 F.2d 45, 47 (5th Cir. 1992)). “A party commits contempt when he violates a

  definite and specific order of the court requiring him to perform or refrain from performing a

  particular act or acts with knowledge of the court’s order.” SEC v. First Fin. Group, 659 F.2d


                                                  4
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 5 of 10 PageID 1913



  660, 669 (5th Cir. 1981). A finding of contempt is not predicated on the willfulness of the

  contemnor's actions. See Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 581 (5th

  Cir.2000). Rather, the court must examine whether the contemnor actually failed to comply

  with the court's order. Id. In the contempt context, “clear and convincing evidence” is that

  “weight of proof which produces in the mind of the trier of fact a firm belief or conviction as

  to truth of the allegations sought to be established, evidence so clear, direct, weighty and

  convincing as to enable fact finder to come to a clear conviction, without hesitancy, of the

  truth of the precise facts of the case.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th

  Cir.1995) (internal quotation marks omitted).

         Under settled law, this Court’s preliminary injunction remains in effect unless it is

  altered by this Court or an appellate court, or until a final judgment on the merits. (“[T]he very

  purpose of a preliminary injunction . . . is to preserve the status quo and the rights of the

  parties until a final judgment issues.” (citing Univ. of Texas v. Camenisch, 451 U.S. 390, 395

  (1981))). “The ‘purpose of a preliminary injunction is to preserve the status quo ante litem

  pending a determination of the action on the merits.’ ” Boardman v. Pac. Seafood Grp., 822

  F.3d 1011, 1024 (9th Cir. 2016) (quoting Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023

  (9th Cir. 2009)). “ ‘Status quo ante litem’ refers to ‘the last uncontested status which preceded

  the pending controversy.’ ” Boardman, 822 F.3d at 1024 (quoting GoTo.com, Inc. v. Walt

  Disney Co., 202 F.3d 1199, 1210 (9th Cir. 2000)). Until then, “neither the plaintiff nor the

  court should be subjected to the unnecessary burden of re-establishing what has once been

  decided.” Sys. Fed’n No. 91, Ry. Emp. Dep’t, AFL-CIO v. Wright, 364 U.S. 642, 647 (1961).

        “Courts possess the inherent authority to enforce their own injunctive decrees.”

  Waffenschmidt v. MacKay, 763 F.2d 711, 716 (5th Cir. 1985), cert. denied, 474 U.S. 1056




                                                  5
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 6 of 10 PageID 1914



  (1986) (citing United States v. Hall, 472 F.2d 261, 267 (5th Cir. 1972); Berry v. Midtown

  Serv. Corp., 104 F.2d 107, 110 (2d Cir. 1939)), cited in Reebok Int’l Ltd. v. McLaughlin, 49

  F.3d 1387, 1391 (9th Cir. 1995). “[A]n injunction often requires continuing supervision by the

  issuing court and always a continuing willingness to apply its powers and processes on behalf

  of the party who obtained that equitable relief.” Sys. Fed’n No. 91, 364 U.S. at 647. ‘In

  deciding whether an injunction has been violated it is proper to observe the objects for which

  the relief was granted and to find a breach of the decree in a violation of the spirit of the

  injunction, even though its strict letter may not have been disregarded.’ ” Inst. of Cetacean

  Research v. Sea Shepherd Conserv. Soc’y, 774 F.3d 935, 949 (9th Cir. 2014) (quoting John B.

  Stetson Co. v. Stephen L. Stetson Co., 128 F.2d 981, 983 (2d Cir. 1942)). A defendant cannot

  escape the district court’s power to enforce its injunction through procedural mechanisms

  designed to insulate its actions from review. See, e.g., Nehmer v. U.S. Dep’t of Veterans

  Affairs, 494 F.3d 846, 860 (9th Cir. 2007) (“[T]he VA cannot usurp the power of a district

  court to construe the provisions of an order it has issued or divest that court of its

  authority[.]”); Movers Conference of Am. v. United States, 251 F. Supp. 882, 885 (S.D. Cal.

  1966) (holding that federal government should have sought modification of injunction rather

  than simply adopting revised policy that purported to address court’s prior holding).

        “Upon a finding of contempt, the district court has broad discretion in assessing

  sanctions to protect the sanctity of its decrees and the legal process.” Test Masters Educ.

  Servs., Inc. v. Singh, 428 F.3d 559, 582 (5th Cir. 2005) (citing Am. Airlines, Inc. v. Allied

  Pilots Ass’n, 228 F.3d 574, 585 (5th Cir. 2000)). In civil contempt cases, sanctions may be

  imposed to coerce compliance with the court’s order, compensate for losses sustained as a

  result of the non-compliance, or both. Am. Airlines, Inc., 228 F.3d at 585, citing United States




                                                 6
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 7 of 10 PageID 1915



  v. United Mine Workers of Am., 330 U.S. 258, 303 (1947). Civil contempt sanctions may

  include a fine (coercive, conditional or compensatory), imprisonment, a combination of a fine

  and imprisonment, and attorneys’ fees incurred in obtaining the finding of contempt. See

  S.E.C. v. Amerifirst Funding, Inc., 3:09-CV-601-D, 2006 WL 522124, *17 (N.D. Tex. Feb. 1,

  2008), aff’d in part and vacated in part, Whitcraft v. Brown, 570 F.3d 268 (5th Cir. 2009); U.S.

  v. Scott, 4:03-CV-1410-A, 2004 WL 1068118, *3 (N.D. Tex. Apr. 5, 2004), citing United

  Mine Workers v. Bagwell, 512 U.S. 821, 827-29 (1994).

        A.      Fine and Imprisonment

                The primary purpose of a contempt sanction determines whether it is civil or

        criminal in nature. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir.1990)). An

        order is viewed as criminal if intended to punish the contemnor and vindicate the

        authority of the court, and civil if intended to coerce the contemnor into compliance

        with a court order. Id. Although appropriate for either civil or criminal contempt,

        imprisonment is civil in nature if conditional and coercive, and criminal in nature if it

        is backward-looking and unconditional. Id. If an order is partly coercive and partly

        punitive, “the criminal feature of the order is dominant.” Port v. Heard, 764 F.2d 423,

        426 (5th Cir.1985).

        B.      Attorneys’ Fees

                As noted, courts have “discretion to award reasonable attorney’s fees and other

        expenses necessary to make an innocent party whole” in a civil contempt proceeding.

        Dow Chemical Co. v. Chemical Cleaning, Inc., 434 F.2d 1212, 1215 (5th Cir. 1970).

        Because the Defendant violated the injunction and Plaintiffs incurred attorneys’ fees in

        obtaining the finding of contempt, it should be awarded its fees. See Cook v. Ochsner



                                                 7
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 8 of 10 PageID 1916



         Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977) (“Courts have, and must have, the

         inherent authority to enforce their judicial orders and decrees in cases of civil

         contempt. Discretion, including the discretion to award attorneys’ fees, must be left to

         a court in the enforcement of its decrees.”).

     B. Marc Smith Should be Held in Contempt

         Smith’s actions and statements clearly violate the Injunction. Accordingly, Smith

  should be held in contempt of court and that the Court should issue appropriate sanctions

  award of $250,000.00 to cause Smith to comply with the Injunction, in addition to attorney’s

  fees and costs in the amount of $ $10,276.00

                                         CONCLUSION

        It is clear that Smith has posted and/or been complicit with other parties in direct

  violation of the Court Order. Smith previously found in contempt for Violation of the

  Amended Preliminary Injunction and ordered to pay attorney’s fees (Doc. 120).

            Paragraph 5(a)-(c) of the Joint Stipulation on Injunction:

            6.      SMITH agrees to refrain from publishing commentary on the personal,
                    professional, business or other affairs of PARIS and OXEBRIDGE. More
                    specifically:

                    a.      SMITH will remove all posts, links and other subject
                            matter mentioning OXEBRIDGE or PARIS currently on
                            the Elsmar.com Internet forum. Such removal must be
                            permanent so that the posts, links and other subject matter
                            cannot be retrieved or revived at a later date.

                    b.      SMITH will remove any online commentary regarding
                            OXEBRIDGE or PARIS authored by SMITH on any
                            other website, social network, or any other manner of
                            technology or communication now known or later to
                            become known.

                    c.      SMITH will not publish any new content about
                            OXEBRIDGE or PARIS on the Elsmar.com Internet


                                                  8
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 9 of 10 PageID 1917



                              forum, any other website, social network, or any other
                              manner of technology or communication now known
                              or later to become known, whether under his real
                              name, anonymously or pseudonymously, or through
                              the collaboration of any third party.

    (Dkt. 33).

         On March 23, 2015, The Honorable Court entered an order (Dkt. 35), which approved a

   joint stipulation (Dkt. 33); the Motion for Preliminary Injunction and Amended Motion for

   Preliminary Injunction were granted. However, Defendant has continued to breach the Court

   Order by continuously posting defamatory content on osteinfo.com, oxebridge.co,

   Elsmar.com, and oxebridgequalitylawsuits.com.

         These repeated violations by the Defendant has cost the Plaintiff an almost

   unquantifiable amount of lost business and unless a serious financial penalty is imposed the

   Defendant will continue to make a mockery of this Court and inflict untold damage to the

   Plaintiff.


                                                PRAYER

          WHEREFORE, Plaintiffs respectfully requests:

          1. That Smith be held in contempt of court, or in the alternative, ordered to appear and

                show cause why he should not be held in contempt of Court;

          2. That a sanction fee of $250,000.00 is awarded for the wanton repeated defamatory

                per se nature of Smith’s communications, and attorney’s fees and costs are awarded

                in the amount of f $10,276.00

          3. That a coercive daily fine in the amount of $500 be issued which can be purged if

                Smith comes into compliance with Dkt. 33 and Dkt. 35, and removes all content

                about Plaintiffs from osteinfo.com, oxebridge.co, Elsmar.com, and


                                                  9
Case 8:15-cv-00011-TPB-CPT Document 162 Filed 06/10/20 Page 10 of 10 PageID 1918



              oxebridgequalitylawsuits.com, and does not post any more content regarding

              Plaintiffs now or in the future.

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and complete copy of this document was
  electronically filed with the clerk of courts in Broward County, Florida on the 10th day of June
  2020.
                                                      Respectfully submitted,

                                                      Shrayer Law Firm, LLC.
                                                      912 South Andrews Avenue
                                                      Fort Lauderdale, FL 33316
                                                      Tel. (954) 601-3732
                                                      Email: ghs@shrayerlaw.com


                                                      /s/Glen H. Shrayer

                                                      Glen H. Shrayer, Esq.
                                                      Fl Bar No. 57253




                                                 10
